Citation Nr: 1202316	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-08 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral hydrocelectomy, to include as secondary to service-connected residuals, prostate cancer with erectile dysfunction.

3.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.  

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

8.  Entitlement to an initial evaluation in excess of 60 percent for residuals of prostate cancer with erectile dysfunction.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1968 to December 1970.  He was stationed in Vietnam from June 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2007, the RO denied service connection for hypertension; granted service connection for residuals, prostate cancer with erectile dysfunction, assigning a 40 percent evaluation; granted service connection for type II diabetes mellitus with mild peripheral neuropathy of the lower extremities, assigning a 20 percent evaluation; and granted service connection for peripheral neuropathy of the upper extremities, assigning a 10 percent evaluation for each arm.  The effective date for the service-connected disabilities was June 8, 2006.  

In March 2008, the RO increased the evaluation for residuals of prostate cancer to 60 percent, effective June 8, 2006.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO also assigned a separate 10 percent disability evaluation for peripheral neuropathy of each lower extremity, and awarded an earlier effective date of June 8, 2005 for all of the Veteran's service-connected disabilities-except for his service-connected prostate cancer residuals.

In July 2008, the RO denied secondary service connection for bilateral hydrocelectomy.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, this claim has been recharacterized as noted on the cover page to reflect the theory of direct service connection.  

Also, in May 2009, the RO denied entitlement to a TDIU.

In March 2008 and November 2009, the Veteran requested a hearing.  Later, in May 2010, he withdrew this request.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2011).

The claims for service connection for depression, as secondary to a service-connected disability and for a heart disorder, to include as secondary to the service-connected diabetes mellitus, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The claims for service connection for bilateral hydrocelectomy, increased evaluations for peripheral neuropathy of the lower extremities, and a TDIU are addressed in the REMAND portion of the decision below.  
FINDINGS OF FACT

1.  In a correspondence dated July 2009, the Veteran withdrew his appeal of the issue of entitlement to service connection for hypertension.

2.  The evidence of record shows that the Veteran's service-connected diabetes mellitus required insulin and a restricted diet, but there are no indications that his activities have had to be regulated. 

3.  The peripheral neuropathy of the Veteran's right upper extremity causes disability comparable to no more than mild incomplete paralysis of the median nerve, manifested by pain, numbness, and sensory loss; there is no atrophy or objective medical evidence of loss of strength or function.

4.  The peripheral neuropathy of the Veteran's left upper extremity causes disability comparable to no more than mild incomplete paralysis of the median nerve, manifested by pain, numbness, and sensory loss; there is no atrophy or objective medical evidence of loss of strength or function.

5.  The Veteran's residuals of prostate cancer are manifested by erectile dysfunction and urinary incontinence requiring the wearing of absorbent materials that must be changed at least four times a day for the entire appeals period, without evidence of local reoccurrence or metastasis of cancer; his penis is intact and is not deformed, and there is no evidence of renal dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.119, Diagnostic Code (DC) 7913 (2011). 

3.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.124a, DCs 8515, 8615 (2011).

4.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.124a, DCs 8515, 8615 (2011).

5.  The criteria have an initial evaluation in excess of 60 percent for residuals of prostate cancer with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.115a, 4.115b, DC 7528 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or his/her authorized representative.  38 C.F.R. § 20.204  (2011). 

In a July 2009 statement, before the Veteran's appeal had been certified to the Board, the Veteran expressed his desire to withdraw from appellate review his claim for service connection for hypertension.  In view of the Veteran's expressed desire, the Board finds that further action with regard to this particular issue is not appropriate. 

Accordingly, the Board does not have jurisdiction to review this claim.  It must, therefore, be dismissed without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c). 

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the initial compensable ratings claims adjudicated herein, service connection has been granted, those claims have been substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the ratings assigned to these now service-connected disabilities.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of the claims adjudicated herein.  VA has obtained service and private treatment records; afforded the Veteran physical examinations; and provided him the opportunity to give testimony before the Board, which he declined.  The VA examinations are adequate for adjudication purposes.  The January 2007, June 2008, and April 2009 examiners described in full the current manifestations of the Veteran's diabetes, upper extremity peripheral neuropathy, and prostate cancer residuals.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2).  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

III.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      A.  Diabetes Mellitus

The Veteran seeks a higher initial evaluation in excess of 20 percent for his diabetes mellitus.  The RO granted service connection for diabetes mellitus in March 2007 and assigned a 20 percent evaluation, effective June 8, 2005.  The Veteran's diabetes has been rated under 38 C.F.R. § 4.119, DC 7913. 

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119.

The medical evidence of record clearly establishes that the Veteran requires the daily use of insulin and a restricted diet for diabetic control.  Control of his blood sugars is not optimal, and his medications have been repeatedly adjusted in an attempt to gain better control.  

However, the evidence does not show that regulation of activity, required for assignment of the next higher schedular evaluation of 40 percent, is present.  The regulation of activities, defined in the Schedule as "avoidance of strenuous occupational and recreational activities" is tied to control of blood sugar, and not to physical capacity.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  In the current appeal, no doctor has directed the Veteran to regulate or restrict his activity level to assist in establishing blood sugar control.  Treating doctors have in fact encouraged the Veteran to get more exercise.  See September 2005 and April 2006 treatment records.  The Veteran himself has denied regulation of activity.  See January 2007 and April 2009 VA examination reports.   

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected diabetes.  Based upon the record, the Board must conclude that at no time during the appeal period has this disability been more disabling than as currently rated under the present decision of the Board.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial evaluation in excess of 20 percent for the service-connected diabetes mellitus, type II, is not warranted.

      B.  Peripheral Neuropathy - Upper Extremities

The Veteran seeks a higher initial evaluation in excess of 10 percent for peripheral neuropathy of each upper extremity.  The Veteran's peripheral neuropathy of the upper extremities is rated under DCs 8515 and 8615 for paralysis of the median nerve.  

Mild incomplete paralysis warrants a 10 percent rating (major or minor hand).  Moderate incomplete paralysis warrants a rating of 20 percent for the minor hand and 30 percent for the major hand.  Severe incomplete paralysis is assigned a 40 percent rating for the minor hand a 50 percent rating for the major hand.  Where there is complete paralysis of the median nerve with the major hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances; a 70 percent evaluation is warranted.  A 60 percent evaluation is warranted for the minor hand with the above symptoms.  38 C.F.R. § 4.124a, DC 8515 (2011). 

The Board also notes DC 8615 for neuritis of the median nerve.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown. 38 C.F.R. § 4.123.  When the involvement is wholly sensory, the rating should be for the mild or at most the moderate degree and the rating is assigned for unilateral involvement.  When bilateral, combine with the application of the bilateral factor.  38 C.F.R. § 4.124(a). 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The neurological disabilities of the Veteran's left and right upper extremities are discussed together, as the evidence and analysis is substantially the same for both.

A January 2007 VA examination report indicates that the Veteran complained of an episodic tingling sensation in both hands for 3-4 years.  Deep tendon reflexes were +2 and symmetric in both extremities.  Pulses were also intact and symmetrical.  Tinel testing was negative at the elbow, but positive at the wrists.  Grip, pinch, thumb adduction, and opposition were intact and symmetric.  There was no visible thenar, hypothenar, or inner osseous atrophy noted.  Sensation was intact to light touch and pinprick.  The examiner diagnosed mild peripheral neuropathy effecting bilateral upper extremities.

A June 2008 VA examination report shows that the Veteran reported intermittent tingling and numbness of the hands for 3-4 years.  He could lift up to 20 pounds.  He denied any weakness or pain in the hands.  There was no restriction of daily routine activities.  Sensations, including monofilament touch sensations, were diminished over both hands, but intact in other parts of both upper extremities.  There was no obvious atrophy or wasting of the muscles.  Muscle power, deep tendon reflexes, and hand grip were normal.  Phalen and Tinel's signs were negative.  There was no swelling, tenderness, redness, warmness, or crepitus of the small joints in the wrists and hands.  Movements of the same joints were within normal range and not painful.  Repetitive movements were normal.  The examiner noted that the Veteran was right-handed.  The diagnosis was mild peripheral neuritis involving both hands.

Upon VA examination in April 2009, the Veteran reported tingling and numbness of both hands.  He denied any interference with activities.  Power was 5/5 in the upper extremities.  Monofilament sensation and vibration sensation were decreased.  Deep tendon reflexes were +3.  Tinel's and Phalen's signs were negative.  The diagnosis was mild peripheral neuropathy of the upper extremities.

Neither the left nor the right upper extremities has demonstrated impairment in excess of the mild level.  No motor function impairment is shown; sensation is impaired to touch, particularly over the hands.  Pain and numbness appears to be the major manifestation of the diabetic peripheral neuropathy.  However, the Veteran did not consistently report any functional impairment of the upper extremities.  At repeated examinations and consultations, he did not mention an inability to grasp or manipulate items, nor did any doctor objectively note any impaired use of the hands.  Range of motion testing was normal.  Moreover, the pain described by the Veteran was not reported by him or by doctors to interfere with his daily functioning in any meaningful way during this time period.  Accordingly, disability ratings in excess of 10 percent for left and right upper extremity neuropathy are not warranted.

At no time during the pendency of this claim has the peripheral neuropathy of either of the Veteran's upper extremities been met or nearly approximated the respective criteria for a rating in excess of the currently-assigned evaluation of 10 percent.  Staged ratings are not for application.  See Hart, 21 Vet. App. at 505.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved.  

      C.  Residuals of Prostate Cancer

The Veteran seeks a higher initial evaluation in excess of 60 percent.  The RO granted service connection for residuals of prostate cancer with erectile dysfunction in March 2007 and assigned a 40 percent evaluation, effective June 8, 2006.  In March 2008, the RO increased the evaluation to 60 percent, effective June 8, 2006.

The Veteran's residuals of prostate cancer have been rated under DC 7528.  Under DC 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528. 

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Under 38 C.F.R. § 4.115a, the maximum rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A higher rating may not be awarded for prostate cancer residuals unless there is evidence of significant renal dysfunction.  Id.  

Here, the record indicates that the Veteran underwent a radical retropubic prostatectomy with lymph node dissection following a diagnosis of adenocarcinoma of the prostate in November 2002.  His claim for service connection for prostate cancer was not received at the RO until June 8, 2006.  

A review of the medical evidence reveals that the Veteran has not experienced any local recurrence or metastasis of his prostate cancer since the prostatectomy was performed.  The January 2007 and June 2008 VA examination reports note that the Veteran was following up with his doctors frequently, and that his PSA level was "well within normal limits" and "essentially undetectable."  

The January 2007 VA examination report shows that the Veteran related a history of urine incontinence.  He urinated approximately 8-10 times per day and 4-5 times per night.  He wore protective pads and changed approximately 2-3 times per day.  He also reported a history of erectile dysfunction subsequent to the prostate surgery with no response to oral agents, injections, or counseling.  He was unable to achieve any form of erection sufficient enough for penetration.  

In a correspondence dated April 2007, the Veteran stated that he changed approximately 10-12 times per day due to urinary leakage.

Upon VA examination in June 2008, the Veteran reported that he urinated 5-6 times per day, and 2-3 times per night.  He denied a history of frequent urinary infections.  Urine flow was fairly good.  He used four pads during the day and four pads during the night.

In April 2009 (the date of the most VA medical examination), the Veteran reported that he was able to perform sexually since having a penile implant in 2007.  He also related using about five pads per day for urine incontinence. 

As this discussion illustrates, erectile dysfunction and voiding dysfunction are the predominant residuals of the Veteran's prostate cancer.  The Board does not question that the Veteran has frequent episodes of urinary leakage that require the use of absorbent materials throughout the course of the day.  However, the maximum rating of 60 percent for such symptomatology is in effect.  

Significantly, the Veteran has not exhibited symptomatology associated with renal dysfunction such as albuminuria, edema, or decreased cardiovascular function.  Accordingly, a rating greater than the currently-assigned evaluation of 60 percent may not be awarded based on renal dysfunction.  38 C.F.R. § 4.115.  

Further, the Board finds that a separate compensable rating for erectile dysfunction may only be assigned if there is associated pathology that is compensable under the Rating Schedule.  A review of the medical evidence shows that, while a penile implant was necessary, the Veteran has not been found to have penile deformity, nor has penis removal of glans been shown.  Accordingly, he is not entitled to a compensable rating under DCs 7521 or 7522. 

Accordingly, and based on this evidentiary posture, the Board concludes that an initial rating in excess of 60 percent for prostate cancer residuals is not warranted at any time during the appeal period.  Thus, staged ratings are not for application.  See Hart, 21 Vet. App. at 505.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial evaluation in excess of 60 percent is not warranted.

IV.  Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected diabetes mellitus, upper extremity peripheral neuropathy, and prostate cancer residuals, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities, other than for implantation of the penile device in 2007.  There is no evidence of marked interference with employment solely due to these service-connected disabilities.  In fact, the June 2008 and April 2009 VA examiners specifically noted that the Veteran is capable of sedentary employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

The claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is dismissed.

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

Entitlement to an initial evaluation in excess of 60 percent for residuals of prostate cancer with erectile dysfunction is denied.
REMAND

Lower Extremity Peripheral Neuropathy & TDIU Claims

In the March 2007 rating decision, the RO granted service connection for diabetes with mild peripheral neuropathy of the lower extremities, assigning a 20 percent evaluation.  In April 2007 correspondence, the Veteran submitted a timely notice of disagreement (NOD) with the March 2007 rating decision.  This is a valid and timely notice of disagreement (NOD) with the March 2007 evaluation.  See 38 C.F.R. §§ 20.201, 20.302.  In March 2008, the RO granted separate 10 evaluations for peripheral neuropathy of each lower extremity.  However, the Veteran has not stated that he is satisfied with those grants.  AB v. Brown, 6 Vet. App. 35 (1993).  

Further, in the May 2009 rating decision, the RO denied entitlement to TDIU.  In May 2010, the Veteran submitted a timely NOD.  

The RO has not addressed these initial rating claims (pertaining to the peripheral neuropathy of the Veteran's lower extremities) or the TDIU issue in a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Service Connection - Bilateral Hydrocelectomy

Service treatment records (STRs) show that in March 1970 the Veteran complained of burning urination and penile discharge.  He tested positive for gonorrhea and was prescribed an antibiotic.  Approximately one week later it was noted that the Veteran had a rash on his glans.  

On May 7, 1970, the Veteran was treated for vague complaints of pain in the lower abdominal quadrant and occasional low back pain.  A prostate examination was negative.  The diagnosis was muscle spasm.  Two days later, the Veteran complained again of pain in the right inguinal area and both iliac crest regions.  A moderate muscle spasm on the right was noted.  The right external ring was found to be tight, but a small bulge fell with increased pressure on the abdomen.  The impression was possible right indirect inguinal hernia.  Similarly, a surgical  evaluation found a dilated right external inguinal ring, but no hernia.  No hernia was felt the following day.

A July 1970 examination of the scrotum was normal, and no hernia was found.

In October 1970, the Veteran complained of painful urination and was treated with an antibiotic.

The November 1970 separation examination contains a normal clinical genitourinary evaluation.  However, the clinician noted that the Veteran had been treated for gonorrhea in 1970 while in Vietnam. 

A June 2001 private treatment record shows that the Veteran complained of an irritated penis of two weeks' duration.  He also reported painful erections.  The diagnosis was balanosposthitis.

In July 2001, the Veteran complained of scrotal pain.  He reportedly had been worked up for the same type of pain in the past, but all tests were negative.  The diagnosis was right flank pain.  The doctor prescribed an antibiotic.

In November 2001, the Veteran again complained of scrotal pain.  He gave a history of urinary tract infections.  The impression was left epididymitis.  

A March 2002 ultrasound revealed hypoechoic areas.  The diagnosis was "BPH."

Progress notes dated July and August 2006 contain a diagnosis of hydrocele confirmed by ultrasound.  The Veteran underwent a bilateral hydrocelectomy in September 2006.  The operative report states that the Veteran had a "long standing" history of bilateral hydroceles.

A June 2008 VA examination report shows that the Veteran reported scrotum swelling of approximately four years' duration.  The examiner noted the Veteran's post-service history of scrotal swelling and his bilateral hydrocelectomy.  Examination of the scrotum revealed normal-sized bilateral testes.  There was no tenderness, obvious inflammation, swelling, or infection.  No hydrocele was noted.  The examiner opined that the Veteran's bilateral hydroceles were not likely related to his service-connected prostate cancer or its treatment.  He noted that the main etiology of hydrocele is usually idiopathic, traumatic, inflammatory or development/congenital.

The Board acknowledges that the June 2008 VA examiner reportedly reviewed the claims file.  Significantly, however, the physician did not address the relevant STRs, and addressed the theory of secondary service connection only.  Accordingly, this opinion is also found to be of little probative value, and this matter must be remanded.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the evidence of record showing in-service treatment for gonorrhea; the Veteran's current diagnosis of status post bilateral hyrocelectomy; and post-service complaints of, and treatment for, scrotum pain, the Board finds that VA is required to provide him with a new medical examination and opinion as to whether this condition was related to service or secondary to the Veteran's prostate cancer or its treatment.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, there appear to be outstanding private treatment records.  In September 2006, the Veteran submitted a VA Form 21-4142 for Dr. Z.T., his primary care provider.  The RO did not attempt to obtain these records.  On remand, therefore, an attempt should be made to obtain this reports, to the extent that they may be available.  

Accordingly, the case is REMANDED for the following action:

1. Once a signed release is received from the Veteran, obtain outstanding private treatment records from Dr. Z.T. from June 2001 to the present.  A copy of any negative response(s) should be included in the claims file.  All such medical records which are available should be associated with the claims folder.  

2. Then, schedule the Veteran for a VA genitourinary examination.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be annotated in the examination report.  All necessary tests should be conducted, and all pertinent pathology should be annotated in the evaluation report.  

In addition, the examiner should provide the following opinions:

a) Is it at least as likely as not, i.e. 50 percent or greater probability, that the bilateral hydroceles had their onset during active service or are related to any in-service disease, event, or injury?  In answering this question, the examiner should specifically discuss the significance, if any, of the Veteran's in-service treatment for gonorrhea and evaluation of abdominal pain 1970.

b) Is it at least as likely as not, i.e. 50 percent or greater probability, that the bilateral hydroceles were caused or aggravated by the Veteran's service-connected prostate cancer or its treatment?  [Aggravation means worsened beyond the natural progression of the disease.]  

A full and complete rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3. Issue a statement of the case to the Veteran and his representative addressing the issues of entitlement to initial evaluations in excess of 10 percent for peripheral neuropathy of each of the lower extremities and entitlement to TDIU.  The Veteran also must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, the appeals are perfected by a timely filed substantive appeal, these issues should be certified to the Board.

4. Then, readjudicate the issue of entitlement to service connection for bilateral hydrocelectomy, to include as secondary to the service-connected residuals of prostate cancer with erectile dysfunction.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


